Citation Nr: 0120846	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-20 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for right leg gunshot 
wound residuals, including Muscle Group XII injury and 
musculocutaneous nerve injury, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from February 1944 to January 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Nashville, 
Tennessee, Regional Office (RO), which denied the veteran's 
claim for an increased rating for his service-connected right 
leg gunshot wound residuals-including Muscle Group XII 
injury and musculocutaneous nerve injury.  He has been 
represented throughout this appeal by the American Red Cross.  


REMAND

The veteran alleges that the record supports assignment of a 
higher rating for his right leg gunshot wound residuals.  The 
report of a July 1999 Department of Veterans Affairs (VA) 
examination for compensation purposes notes that he recently 
was prescribed a new medication for his right leg pain.  An 
April 2000 VA treatment record states that he was receiving 
ongoing medical treatment, was last seen by his primary 
physician in August 1999, and was scheduled to be seen on May 
1, 2000, for pain management.  Clinical documentation of the 
cited treatment is not of record.  In reviewing a similar 
factual scenario, the United States Court of Appeals for 
Veterans Claims (Court) held that the VA should obtain all 
relevant VA and private treatment records that could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action: 

1.  The RO should request that the 
veteran provide information as to all 
treatment of his right leg gunshot wound 
residuals, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact the identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran 
after May 1998 be forwarded for 
incorporation into the record.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

4.  The RO should then readjudicate the 
veteran's claim for a higher rating for 
his right leg gunshot wound residuals 
involving Muscle Group XII injury 
and musculocutaneous nerve injury.  The 
RO's decision on remand must include 
consideration of the applicability of 
38 C.F.R. §§ 4.10, 4.40, 4.55, 4.56 
(2000) and the Court's holdings in 
Ferraro v. Derwinski, 1 Vet. App. 326 
(1991) and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  If the claim continues to be 
denied, the veteran should be provided an 
appropriate supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


